DETAILED ACTION
Claims 1, 5, and 7-8 are presented for examination, wherein claim 1 is currently amended. Claims 2-4 and 6 are cancelled.
The 35 U.S.C. § 103 rejection of claims 1 and 3-8 over Sawa is withdrawn as a result of the amendments to claim 1, from which claims 5 and 7-8 depend, and cancellation of claims 3-4 and 6.
The 35 U.S.C. § 103 rejection of claims 1, 3, and 5-8 over Chiga is withdrawn as a result of the amendments to claim 1, from which claims 5 and 7-8 depend, and cancellation of claims 3 and 6.
Divisional of co-pending 16/250,129.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 5 and 7-8 depend, the newly added limitation “the non-aqueous solvent consists of 70 vol.% of methyl-2,2,2-trifluoroethyl carbonate (MTFEC), 10 vol.% to 25 vol.% of 4-fluoroethylene carbonate (FEC), 5 vol.% to 20 vol.% of the highly polar solvent” (emphasis added) is broader than the previously added limitation “the volume of the highly polar solvent is 5 to 15 vol% when the total volume of the non-aqueous solvent is taken as 100 vol%” (emphasis added) and the previously amended previously amended limitation “the volume of the fluorinated solvent is 85 to 95 vol% when the total volume of the non-aqueous solvent is taken as 100 vol%” (noting newly added clause claiming 70 vol% MTFEC and prior clause claiming 85-95 vol% total fluorinated solvent). As a result, it is not clear as to what is within and without the metes and bounds of the scope of claim 1.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 2016/0079629) in view of Sawa et al (US 2013/0316229).
Regarding independent claim 1, Abe teaches a nonaqueous electrolyte secondary battery and a nonaqueous electrolyte solution used therein, said nonaqueous electrolyte solution including 
(i)	a nonfluorinated cyclic carbonate (A), such as ethylene carbonate, propylene carbonate, or a combination thereof,
wherein said nonfluorinated cyclic carbonate (A) accounts for more than 10% by volume of (A), (B) and (C) combined;
(ii)	a fluorinated cyclic carbonate (B), such as fluoroethylene carbonate (hereinafter “FEC”),
wherein a volumetric ratio A:B of the nonfluorinated cyclic carbonate (A) to the fluorinated cyclic carbonate (B) in the range of 99:1 to 50:50, preferably from 80:20 to 50:50, and more preferably from 75:25 to 50:50; and,
(iii)	a fluorinated acyclic carbonate (C), such as methyl 2,2,2-trifluoroethyl carbonate (hereinafter “MTFEC”),
wherein a volumetric ratio (A+B):C of the nonfluorinated cyclic carbonate (A) and the fluorinated cyclic carbonate (B) combined to the fluorinated acyclic carbonate (C) in the range of 50:50 to 30:70, preferably in the range of 50:50 to 35:65, and more preferably in the range of 50:50 to 40:60,

wherein said solution may include one or more lithium salt, such as LiPF6, LiBF4, LiClO4, LiAsF6, and LiI, and an optional additive, such as LiBOB, dissolved therein (e.g. ¶¶ 0009, 14, 16, 20, 36-37, 40, 43, 46-50, and 92), wherein carbonates (A), (B), and (C) are the total taught solvents (e.g. entire disclosure), so the fluorinated carbonate (C) relative to the other two carbonates may be present in a range of amount of 70:30 to 50:50, said non-aqueous electrolyte solution reading on “non-aqueous electrolyte solution in which a lithium salt and LiBOB are dissolved in a non-aqueous solvent that contains a fluorinated solvent as a main component,” said nonaqueous electrolyte solution comprising:
(1)	said nonfluorinated cyclic carbonate (A), such as ethylene carbonate, propylene carbonate, or a combination thereof (e.g. supra), reading on “the non-aqueous solvent contains a highly polar solvent having a relative dielectric constant of 40 or more” and newly added limitation “the highly polar solvent selected from the group consisting of ethylene carbonate, propylene carbonate, sulfolane, 1,3-propane sultone or 1- propene 1,3-sultone,”
wherein said nonfluorinated cyclic carbonate (A) accounts for more than 10% by volume of (A), (B) and (C) combined (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on “the volume of the highly polar solvent is 5 to 15 vol% when the total volume of the non-aqueous solvent is taken as 100 vol%;” and,
(2)	said fluorinated cyclic carbonate (B), such as FEC; and, said fluorinated acyclic carbonate (C), such as MTFEC (e.g. supra), reading “the fluorinated solvent comprises a fluorinated cyclic carbonate and a fluorinated linear carbonate” plus the newly added limitations “the fluorinated cyclic carbonate is 4-fluoroethylene carbonate (FEC)” and “the fluorinated linear carbonate is methyl-2,2,2-trifluoroethyl carbonate (MTFEC),
wherein said nonfluorinated cyclic carbonate (A) accounts for more than 10% by volume of (A), (B) and (C) combined, which are the total taught solvents (e.g. supra), so the volume of fluorinated carbonates (B) and (C) is calculated to be 90 vol% or less of the volume of (A), (B) and (C) combined, establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on “the volume of the fluorinated solvent is 85 to 95 vol% when the total volume of the non-aqueous solvent is taken as 100 vol%,”
wherein said fluorinated acyclic carbonate (C) may be MTFEC and wherein said volumetric ratio (A+B):C is the range of 50:50 to 30:70, so that the range of volume ratio of MTFEC to (A) and (B) is 50:50 to 70:30, including e.g. MTFEC at 70 vol% and (A)+(B) at 30 vol%, establishing a prima facie case of obviousness of the claimed amount, see also MPEP § 2144.05(I), reading on the newly added limitation “the non-aqueous solvent consists of 70 vol.% of methyl-2,2,2-trifluoroethyl carbonate (MTFEC),” and
wherein the ratio of (A):(B) may be 99:1 to 50:50 (e.g. supra), such as 50:50, so in the case of MTFEC at 70 vol% and (A)+(B) of 30 vol%, as provided supra, (A) and (B) may each be e.g. 15 vol% and the ratio of MTFEC to (B) may be e.g. 15:70, establishing a prima facie case of obviousness of the claimed ranges, see also MPEP § 2144.05(I), reading on the previously added limitation “the vol% ratio of the fluorinated cyclic carbonate to the fluorinated linear carbonate is from 15:70 to 25:70” and the newly added limitation “the non-aqueous solvent consists of … 10 vol.% to 25 vol.% of 4-fluoroethylene carbonate (FEC), and 5 vol.% to 20 vol.% of the highly polar solvent….”

Abe teaches said nonaqueous electrolyte solution including said lithium salts, such as LiPF6, LiBF4, and LiClO4, may be incorporated in concentrations of e.g. about 0.1 mol/L to 5 mol/L, e.g. 0.5 mol/L to 3 mol/L, and typically e.g. 0.8 mol/L to 1.5 mol/L (e.g. ¶0049), with LiBOB and FEC therein (e.g. supra), but does not expressly teach “the concentration of LiBOB is 0.1 M or more.”
However, Sawa teaches a secondary battery with a nonaqueous electrolyte solution (e.g. ¶¶ 0002, 19-29, and 40-44), said nonaqueous electrolyte solution comprising:
(1)	an electrolyte dissolved therein, said electrolyte may be two or more dissolved lithium salts, such as lithium bis(oxalato)borate (hereinafter “LiBOB”) and further e.g. LiPF6, LiBF4, and LiClO4 (e.g. ¶¶ 0020, 24-25, 29, 90-95, and 97); and,
(2)	a nonaqueous solvent comprising a fluorine-atom containing linear carbonate, such as methyl-2,2,2- trifluoroethyl carbonate, wherein said methyl-2,2,2-trifluoroethyl carbonate may be 15-90 vol% of said nonaqueous solvent; plus, a fluorine-atom containing cyclical carbonate, such as 4,5-difluoroethylene carbonate, in an amount of 1-50 vol% of said nonaqueous solvent (e.g. ¶¶ 0054-59, 90-91, 99, 106-11, 113, and 116).
Further, Sawa teaches incorporating a combination of both an inorganic lithium salt and an organolithium salt inhibits deterioration induced by storage at high temperatures, wherein said inorganic lithium salts may be said LiPF6, LiBF4, and LiClO4; and, said organolithium salt may be LiBOB, and further teaches a total lithium concentration of both lithium salts being 0.3-3 mol/L and said organolithium salt is preferably incorporated in an amount of 0.1 to 30 mass% with respect to 100 mass % of the non-aqueous electrolyte solution as a whole (e.g. ¶¶ 0090-97).
As a result, it would have been obvious to incorporate the LiBOB of Abe in its nonaqueous electrolyte solution in an amount so that the lithium salt of Abe, LiPF6, LiBF4, and LiClO4, plus the LiBOB total to an amount of 0.3-3 mol/L, as taught by Sawa, since Sawa teaches a combination of an inorganic salt, such as LiPF6, LiBF4, and LiClO4, plus the LiBOB in said total amount of 0.3-3 mol/L inhibits deterioration induced by storage at high temperatures.
Further, Abe teaches said lithium salt of Abe incorporated in the amount of e.g. about 0.1 mol/L to 5 mol/L, e.g. 0.5 mol/L to 3 mol/L, and typically e.g. 0.8 mol/L to 1.5 mol/L (e.g. supra), so the concentration of LiBOB may be calculated to be in a range of greater than 0 to 2.9 mol/L, establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on “the concentration of LiBOB is 0.1 M or more.”
The examiner appreciates that the secondary reference, Sawa, teaches the inclusion of additional solvents, other than those claimed. However, the teachings of Sawa are used specifically regarding the use of LiBOB in an inorganic electrolyte solvent and LiBOB’s effects when used in conjunction with inorganic lithium salts.
Regarding claim 5, Abe as modified teaches the nonaqueous electrolyte solution of claim 1, wherein LiBOB is included in said nonaqueous electrolyte solution in a concentration of greater than 0 to 2.9 mol/L (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on “the concentration of LiBOB is 0.1 to 0.4 M.”
Regarding claim 7, Abe as modified teaches the nonaqueous electrolyte solution of claim 1, wherein said solution includes one or more lithium salts, which may be e.g. LiPF6, LiBF4, and LiClO4 (e.g. supra), reading on “the lithium salt comprises LiPF6, LiBF4, LiClO4, LiAsF6, LiCF3SO3, LiC4F9SO3, LiN(CF3SO2)2, LiC(CF3SO2)3, Lil or LiN(FSO2)2.”
Regarding claim 8, Abe as modified teaches the nonaqueous electrolyte solution of claim 1, wherein said solution includes one or more lithium salts (e.g. supra), and Abe teaches said lithium salts may be incorporated in concentrations of e.g. about 0.1 mol/L to 5 mol/L, e.g. 0.5 mol/L to 3 mol/L, and typically e.g. 0.8 mol/L to 1.5 mol/L (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on “the lithium salt concentration in the non-aqueous electrolyte solution is 0.5 to 2 mol/L.”
Response to Arguments
Applicants’ arguments filed August 15, 2022 have been fully considered but they are not persuasive. The applicants allege the art does not teach the newly added limitations.
In response, the examiner respectfully refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burkhardt et al (US 2017/0250445);
Takebayashi (US 2016/0372754);
Okada et al (US 2016/0315354);
Yamaguchi (US 2016/0020490);
Chiga et al (US 2015/0380769);
Kinoshita et al (US 2015/0147644);
Park et al (US 2015/0147662);
Chiga et al (US 2015/0118576);
Dalavi et al (US 2015/0037690);
Chen et al (US 2014/0302402);
Burkhardt et al (US 2014/0302401);
Nogi et al (US 2009/0253044); and,
Yamaguchi et al (US 2005/0196670).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723